MEMORANDUM ***
B. Benedict Waters appeals pro se the district court’s order denying Waters’ motion to strike costs, re-tax costs and vacate an ex parte order allowing defendants additional time to file a bill of costs. We have jurisdiction pursuant to 28 U.S.C. § 1291. We review for abuse of discretion the district court’s award of costs, Johnson v. Pac. Lighting Land Co., 878 F.2d 297, 298 (9th Cir.1989), and denial of a motion to re-tax costs, California Union Ins. Co. v. Am. Diversified Sav. Bank, 948 F.2d 556, 567 (9th Cir.1991). We affirm.
Waters’ motion to vacate the ex parte order allowing defendants to file an untimely bill of costs was filed nearly three months after the order was entered. “An untimely motion for reconsideration is construed as a motion based on Fed.R.Civ.P. 60(b).” Mt. Graham Red Squirrel v. Madigan, 954 F.2d 1441, 1463 n. 35 (9th Cir. 1992). Denial of such a motion is reviewed for abuse of discretion. See Sch. Dist. No. 1J, Multnomah County v. ACandS, Inc., 5 F.3d 1255, 1262 (9th Cir.1993). Because Waters failed to demonstrate mistake, inadvertence, surprise, excusable neglect, newly-discovered evidence, or any other basis for relief from judgment, the district court did not abuse its discretion by denying his motion to reconsider. See id. at 1262-63.
The district court did not abuse its discretion in awarding defendants $922.80 in costs, including $407 for service of process fees and $515.80 for witness fees, because these costs were properly recoverable under Fed.R.Civ.P. 54(d) and 28 U.S.C. § 1920. See Alflex Corp. v. Underwriters Lab., Inc., 914 F.2d 175, 177 (9th Cir.1990) (per curiam) (private service of process fees); Assoc. of Flight Attendants, AFL-CIO v. Horizon Indus. Inc., 976 F.2d 541, 551 (9th Cir.1992) (statutory witness fees).
Waters’ remaining contentions lack merit.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by 9th Cir. R. 36-3.